DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 09/10/2021.
Claims 1- 20 are presently pending and active (claims 1, 14, 20 are independent claims). 
Claim Objections
The objections are withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokashiki (US 2012/0052689){hereinafter Tokashiki} in view of Zhao et al (US 2019/0148113){hereinafter Zhao} or alternately Ventzek et al (US 2020/0058470) {hereinafter Ventzek}.
Regarding Claim 1: Tokashiki teach a semiconductor processing apparatus comprising:
a process chamber 110 (Fig. 1 and 0030) in which a semiconductor (etching) process is performed;
a lower electrode 112 (first electrode – 0030) disposed inside the process chamber, the lower electrode having a top surface on which a substrate W is loaded;
 an upper electrode 114 (second electrode – 0030) disposed above the lower electrode;
a first power generator 121 (first high frequency source - 0030) configured to provide a low-frequency signal (0036) to the lower electrode 112, wherein the low-frequency signal (first high frequency power – Fig. 2) varies between a reference voltage (voltage at peak of the pulse – Fig. 2) and a first voltage (voltage at bottom of the pulse – Fig. 2) lower than the reference voltage at intervals of a first cycle (the first cycle having duration of sum periods 1(n) and 2(n){e.g. Figs. 2, 6};
a second power generator 122 (second high frequency source – 0030) configured to provide a high-frequency signal to the lower electrode (0036), wherein the high-frequency signal (second high frequency signal) has a sinusoidal waveform (Fig. 2 – middle diagram) that 
a direct-current (DC) power generator 126 (DC supply unit – 0030) configured to provide a DC bias to the upper electrode 114, and wherein the DC bias transitions between a low negative and a high negative voltage (0039) , 
wherein the high-frequency signal (from second high frequency power source – Fig. 6) is turned off during at least part of a duration for which the low-frequency signal has the first voltage (duration marked “t2” in in Fig. 6b, 6c), 
wherein the high-frequency signal (second high frequency power - is turned on during at least part of a duration for which the low-frequency signal has the reference voltage (Figs. 6a, 6b, 6c – wherein the high frequency power is ON when the low frequency power is reference voltage, e.g. period 1(n), 1(n+1), and
wherein the high-frequency signal is turned on and turned off at intervals of a third cycle {t2 + t3 – Fig. 6c} different from the first cycle {periods 1(n) + 2 (n} and second cycle {t2 + t3 – Fig. 6c}.
Tokashiki also teach a controller 128 that controls pulsed DC voltage output when the low frequency (second) is ON or OFF (at different levels of first and second high frequency generators (e.g. 0059-0065). Tokashiki additionally teach controlling ON and OFF period of second high frequency power with respect to cycle of the low frequency power for the benefit of neutralizing positive charge within the formation during the Period 2(n) and also for reduced power consumption (Figs. 6a to 6c and at least 0062-0064).  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the DC power generator with respect to the ON and off 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF periods of the second high frequency power with respect the low frequency power supply in view of teaching by Tokashiki to control charging of the substrate and obtain improved processing of the substrate. 
Tokashiki do not explicitly teach wherein the low-frequency signal is a square wave signal which varies between a reference voltage and a first voltage lower than the reference voltage at intervals of a first cycle; and 
wherein the high-frequency signal is turned on during at least part of a duration for which the low-frequency signal has the reference voltage.
Further, Zhao teach a plasma processing apparatus comprising:
A low frequency signal 602 that is a square wave signal which varies between a reference voltage and a first voltage lower than the reference voltage (Figs. 6A, 6B and at least 0030, 0036).
Zhao teach that adjusting the relative time duration for coupling high frequency signal content (e.g., VHF) during a low voltage state of the low frequency signal content (e.g., LF) versus a high voltage state of the low frequency signal content allows for adjusting the plasma state, including the center-to-edge spatial plasma distribution (e.g., plasma density, ion, or electron, or both){0032}.
Zhao further teach that the low frequency RF (LF) waveform can be designed to tailor a specific sheath configuration, and define the duration for efficient coupling of the high frequency 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the low frequency signal as a square wave signal in view of teaching by Zhao in the apparatus of Tokashiki in view of to enable adjust plasma state and obtain improved control of plasma density over the substrate.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF of the high frequency signal with respect to the period for which the low frequency signal has a reference voltage in view of teaching by Zhao and Tokashiki in the apparatus of Tokashiki to enable adjust plasma state and obtain improved control of plasma density over the substrate.

Alternately, Ventzek teach a plasma apparatus comprising a square wave low frequency signal 12 (BP pulses – 0077) which varies between a reference voltage (0 V) and a first voltage (bottom of signal 12) lower than the reference voltage at intervals of a first cycle (Figs. 5-7 and 0077-0084). Ventzek also teach a high-frequency signal 11 (SP pulse – Fig. 5) is turned on 
Ventzek also teach a controller (0149-0152) configured to adjust pulse widths, and adjust offset duration between SP (high frequency) and BP (low frequency) pulses.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the low frequency signal as a square wave signal in view of teaching by Ventzek in the apparatus of Tokashiki in view of Zhao to enable adjust plasma state and obtain improved control of plasma density over the substrate.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF of the high frequency signal with respect to the period for which the low frequency signal has a reference voltage in view of teaching by Ventzek in the apparatus of Tokashiki in view of Zhao to enable adjust plasma state and obtain improved control of plasma density over the substrate.
Further, claim limitations “the second cycle is shorter than the first cycle”, “wherein the high-frequency signal is turned off during at least part of a duration for which the low-frequency signal has the first voltage”, “wherein the high-frequency signal is turned on during at least part of a duration for which the low-frequency signal has the reference voltage”, and “wherein the high-frequency signal is turned on and turned off at intervals of a third cycle different from the first and second cycles”, are functional limitations and since the structure of prior art teach all structural limitations of the claim including a controller that controls operations of the first and second power generators, the same is considered capable of meeting the functional limitations, considering also the teachings of Tokashiki and Zhao, as explained above.
Furthermore, it has been held:


Regarding Claims 2-4: Tokashiki in view of Zhao (or alternately Ventzek) teach all limitations of the claim but do not explicitly teach the third cycle is longer than the first cycle.
Tokashiki discussed above. Tokashiki teach different embodiments {Figs. 6 (a) to 6 (c)} wherein ON period of high frequency power can be turned ON after period 1 (n), or before end of period 1(n), or turned before end of period 1(n) and then turned back ON. Tokashiki teach that above control provides advantage of maintaining an electron density within the plasma during an initial portion of the Period 2(n), thereby increasing the amount of bulk electrons (bulk e- of FIG. 4) within the process space during the Period 2(n). This can increase the total quantity of electrons incident towards the first electrode 112 that are available to neutralize positive charges within the formation during the Period 2(n) {0062}. Further, as already explained above, Tokashiki and Zhao also teach a controller 128/730 (Fig. 1, Tokashiki and Fig. 7, Zhao) that control supply of powers from the first and second high-frequency generators (at least 0038, 0040 – Tokashiki, as also explained under claim 1)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the durations of third cycle with respect to the first and second cycles in view of teaching by Tokashiki in the apparatus of Tokashiki in view of Zhao (or alternately Ventzek) to enable reduce positive charge in the substrate and provide improved quality of substrate processing (as also regards claims 3, 4).

Regarding Claim 5: Tokashiki in view of Zhao (or alternately Ventzek) teach all limitations of the claim including the high-frequency signal (second high frequency power – Fig. 2, Tokashiki) is turned on {at start of period marked 1 (n+1) - Fig. 2} when the low-frequency signal (first high frequency power – Fig. 2) is changed from the first voltage (zero voltage – Fig. 2) to the reference voltage (peak voltage – Fig. 2), and turned off (at the end of second high frequency power pulse – Fig. 2) when the low-frequency signal is changed from the reference voltage to the first voltage (at the end of first high frequency power pulse – Fig. 2, Tokashiki).
Regarding Claim 7: Tokashiki in view of Zhao (or alternately Ventzek) teach all limitations of the claim including at intervals of the third cycle, a duration t3 {Fig. 6c – Tokashiki} for which the high-frequency signal is turned on is shorter than a duration period 2 (n) (Fig. 6 – top diagram, Tokashiki) for which the low-frequency signal is maintained at the first voltage (zero voltage – Fig. 6).
Regarding Claim 8: Tokashiki in view of Tokashiki teach the DC bias (DC power – Fig. 6, Tokashiki) varies at intervals of a fourth cycle (duration of V1 + duration of V2 – Fig. 6) between a third voltage V1 and a fourth voltage V2, and
wherein the fourth cycle is longer than the third cycle (Fig. 6c – wherein third cycle period is period {1 (n) + t2}{Tokashiki}). 

Tokashiki in view of Zhao (or alternately Ventzek) do not explicitly teach the when the DC bias is the third voltage, the low frequency signal is turned ON and turned OFF at a frequency, and that when the DC bias is the fourth voltage lower than the third voltage, the high-frequency signal and the low-frequency signal are turned off (regarding claim 10).
Tokashiki is discussed above.
Tokashiki teach that the control unit 128 is configured to control a pulse timing of the DC supply unit 126 and the matching unit 123 such that the OFF period of the first and second high frequency power signals is synchronized with the HIGH negative voltage V2 period of the pulsed negative DC supply voltage, and variations within the scope of the inventive concepts will become apparent to those skilled in the art (0059).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF of the high and low frequency signals with respect to the DC bias level in view of teaching by Tokashiki in the apparatus of Tokashiki in view of Zhao (or alternately Ventzek) to enable reduce positive charge in the substrate and provide improved quality of substrate processing.
Further, claim limitations “when the DC bias is the third voltage, the high-frequency signal and the low-frequency signal are turned on and turned off at a frequency”, and “when the DC bias is the fourth voltage lower than the third voltage, the high-frequency signal and the low-frequency signal are turned off”, are functional limitation and since the structure of prior art 
Regarding Claim 11: Tokashiki in view of Zhao (or alternately Ventzek) teach apparatus enables etching process (at least 0013, Tokashiki).
Further, claim limitation “etching process” is an intended use limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the intended use limitation (relevant case law already cited above).
Regarding Claim 12: Tokashiki teach the second power generator 122 is configured to generate the high-frequency signal such that the high-frequency signal generates plasma ions (0037), and
wherein the first power generator 121 is configured to generate the low-frequency signal such that the low-frequency signal accelerates the plasma ions (0037).
Regarding Claim 13: Tokashiki in view of Zhao (or alternately Ventzek) teach all limitations of the claim including first and third cycles but do not explicitly teach the third cycle is 25 ns or less, and the first cycle ranges from about 0.33 µs to about 10 µs.
Zhao is discussed above. Zhao teach that by adjusting the relative time duration for coupling high frequency signal content (e.g., VHF){viz. first cycle i.e. first and second durations} during a low voltage state of the low frequency signal content (e.g., LF) versus a high voltage state of the low frequency signal content allows for adjusting the plasma state, including the center-to-edge spatial plasma distribution (e.g., plasma density, ion, or electron, or both){0032}. Zhao also teach third cycle = 1/100 MHz (viz. frequency of second power generator – 0026) = 10 ns {which meets the claimed value of 25 ns or less}[Claim limitation “third cycle” T3 is interpreted in terms of Fig. 11 of the applicant’s drawing]. 

Further, claim limitation “the third cycle is 25 ns or less, and the first cycle ranges from about 0.33 µs to about 10 µs” are functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations” (relevant case law already cited above).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokashiki (US 2012/0052689){hereinafter Tokashiki} in view of Zhao et al (US 2019/0148113){hereinafter Zhao} or alternately Ventzek et al (US 2020/0058470) {hereinafter Ventzek} as applied to claims 1-5, 7-13 and further in view of Ranjan et al (US 2020/0058469){hereinafter Ranjan}.
Regarding Claim 6: Tokashiki in view of Zhao (or alternately Ventzek) teach all limitations of the claim including high and low frequency signals (marked as First high frequency power and second high frequency power respectively - Figs. 2, 6, Tokashiki) but do not explicitly teach the high-frequency signal is turned on while the low-frequency signal is maintained at the reference voltage, and turned off while the low-frequency signal is maintained at the first voltage.
Ranjan teach a plasma apparatus comprising a high frequency power source (Source 1) and a low frequency power source (Bias 2){Fig. 4} and wherein the high-frequency signal 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF of the high and low frequency signals with respect to each other in view of teaching by Ranjan in the apparatus of Tokashiki in view of Zhao (or alternately Ventzek) to enable control plasma properties like electron temperature and plasma density etc and provide improved quality of substrate processing.
Further claim limitation “the high-frequency signal is turned on while the low-frequency signal is maintained at the reference voltage, and turned off while the low-frequency signal is maintained at the first voltage” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2019/0148113){hereinafter Zhao} in view of Ventzek et al (US 2020/0058470){hereinafter Ventzek} and Tokashiki (US 2012/0052689).
Regarding Claim 14: Zhao teach a semiconductor processing apparatus comprising: 

a lower electrode 701 (LEL – 0041) located inside the process chamber, the lower electrode configured to mount a substrate 702 thereon (Fig. 7);
 an upper electrode (UEL – Figs. 7, 9A and at least 0041) located above the lower electrode;
a first power generator 710 (first signal generator – Fig. 7 and 0033) configured to provide, over a first cycle, a reference voltage (marked VHF – Fig. 5A) to the lower electrode during a first duration and provide a radio-frequency (RF) sinusoidal signal to the lower electrode during a second duration (where a sinusoidal signal); 
a second power generator 720 (second signal generator – 0033) configured to provide, over a second cycle, a non-sinusoidal (square) signal 602 (Figs. 5A, 6A and 0028, 0030) to the lower electrode, the square wave signal being a first voltage lower than the reference voltage during a third duration and being the reference voltage during a fourth duration; and 
a direct-current (DC) power generator configured to apply a DC bias to the upper electrode (0041), wherein the first cycle is repeated, wherein the second cycle is repeated, and 
Zhao also teach that the low frequency RF (LF) waveform can be designed to tailor a specific sheath configuration, and define the duration for efficient coupling of the high frequency RF (VHF). In this embodiment, the duty cycle of the low frequency RF is adjusted. For example, as shown in FIG. 6A, a first signal 601 at a first frequency (e.g., VHF) and a second signal 602 at a second frequency (e.g., LF) are coupled to a plasma, and the duty cycle of the second signal 602 is adjusted to increase or decrease the duration for plasma sheath expansion, and thus, the VHF coupling efficiency (0030).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the low frequency signal as a square wave signal in view of teaching by Zhao and Tokashiki in the apparatus of Tokashiki to enable adjust plasma state and obtain improved control of plasma density over the substrate.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the ON/OFF of the high frequency signal with respect to the period for which the low frequency signal has a reference voltage in view of teaching by Zhao and Tokashiki in the apparatus of Tokashiki to enable adjust plasma state and obtain improved control of plasma density over the substrate.


Zhao do not explicitly teach the square wave signal being a first voltage lower than the reference voltage during a third duration and being the reference voltage during a fourth duration; and 
the DC bias is lower than the reference voltage, 
wherein the second duration overlaps about 4% to 95% of the fourth duration such that the RF sinusoidal signal is turned off during at least a part of the third duration.
Ventzek teach a plasma apparatus comprising:

a square wave signal 12 (Figs. 5-7 and 0076-0084 - supplied by BP control path 202 – Fig. 2 and 0057) that is lower than a reference voltage (0 V - Figs. 5, 6) during a third duration 7 (Fig. 5), and being a reference voltage (0 V) during a fourth duration (similar to “3”, “6” – Figs. 5, 6).
Ventzek also teach second duration (viz. sinusoidal pulse period of “11” – Fig. 5) would overlap fourth duration (viz. period after signal 12 – Figs. 5, 6corresponding to period of reference voltage ( 0V) of square wave signal, viz. period after signal 12 – Figs. 5, 6).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the square wave signal with voltages controlled during different (third and fourth) periods in view of teaching by Ventzek in the apparatus of Zhao to obtain improved control of ion angular distribution and ion energy for high aspect ratio etching (0030 – Ventzek). 
Zhao in view of Ventzek do not explicitly teach The DC bias is lower than the reference voltage; and
the second duration overlaps about 4% to 95% of the fourth duration such that the RF sinusoidal signal is turned off during at least a part of the third duration.
Tokashiki teach a semiconductor processing apparatus comprising:
a first power generator 121 (first high frequency source – 0030) configured to provide, over a first cycle {sum of periods 1(n) and 2(n) – Fig. 2}, a reference voltage (zero volt – Fig. 2) 
a second power generator122 (second high frequency supply source – 0030) configured to provide, over a second cycle {sum of periods 1(n) and 2(n) – Fig. 2}, a first voltage to the lower electrode during a third duration 2 (n) and provide the reference voltage (zero volt – Fig. 2) to the lower electrode during a fourth duration 1(n) {Fig. 2}; and
wherein a second duration {1 (n) / 1(n+1)} [of first high frequency power – Fig. 6] overlaps about 4 - 95% the fourth duration {1(n) of second high frequency power – Fig. 6a}[as seen in Figs. 2, 6a][0061-0065].
Tokashiki also teach a controller 128 (control unit – 0079) that in combination with a matching unit enables to pulse modulate the first and second high frequency power signals from the respective sources 121 and 122, and to apply the pulse modulated high frequency power signals to the lower electrode 112 (0038). Tokashiki also teach that a DC (direct current) supply unit 126 is responsive to a control unit 128 to supply a pulsed negative DC voltage to the second electrode 114. In the example of the present embodiment, the pulsed negative DC voltage transitions (pulses) between a LOW negative voltage and a HIGH negative voltage (0039). Tokashiki additionally teach that the control unit 128 may be an electronic circuit that applies a ON/OFF (1-bit) control signal to the matching unit 123, and a LOW/HIGH (1-bit) control signal to the DC supply unit 126 (0040). Tokashiki further teach that method of invention includes decreasing a positive charge within the chamber by increasing the magnitude of the negative DC voltage during at least a portion of an overlapping pulse-off period of the first and second frequency power signals, and further etching the formation in the substrate by decreasing the magnitude of the negative DC voltage (0008).

Further, claim limitations “wherein the DC bias is lower than the reference voltage”, and “wherein the second duration overlaps about 4% to 95% of the fourth duration” are functional limitations and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation” (relevant case law already cited above).
Regarding Claim 15: Zhao in view of Ventzek and Tokashiki teach all limitations of the claim including the second duration (period 1 (n+1) (for first high frequency power – Fig. 6, top diagram, Tokashiki) starts during fourth duration (period of sinusoidal pulse of second high frequency power – Fig. 6a). 
Further, Ventzek also teach the second duration (duration corresponding to SP pulse 11 – Fig. 5) starts during fourth duration (duration after BP pulse 12).
Further claim limitation “the second duration starts during the fourth duration” is a functional limitations and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation” (relevant case law already cited above).
Regarding Claims 16-18: Zhao in view of Ventzek and Tokashiki teach all limitations of the claim including first, second, third and fourth durations, but do not explicitly teach the second duration ends during the third duration (regarding claim 16).

Zhao also teach a signal controller 730 that is coupled to first and second power generators 710, 720 and configured to control a duration of optimal coupling of the first signal to the plasma to achieve a target spatial distribution of the plasma (0034). Zhao further teach a controller 740 for control and adjusting timing circuit to adjust amplitude modulation signal regarding spatial distribution of plasma across the substrate (0037). 
It would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the duration of coupling of signal of the second power generator with respect to the duration of signal of the first power generator in view of teaching by Zhao in the apparatus of Zhao in view of Ventzek and Tokashiki to enable adjust plasma state and obtain improved control of plasma density over the substrate (as also regards claims 17, 18).
Further, claim limitation “the second duration ends during the third duration”, and “the first, second, third, and fourth durations have the same length as each other” are functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations” (relevant case law already cited above).

Zhao is discussed above. Zhao teach that by adjusting the relative time duration for coupling high frequency signal content (e.g., VHF){viz. first and second durations} during a low voltage state of the low frequency signal content (e.g., LF) versus a high voltage state of the low frequency signal content allows for adjusting the plasma state, including the center-to-edge spatial plasma distribution (e.g., plasma density, ion, or electron, or both){0032}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the first and second durations in view of teaching by Zhao in the apparatus of Zhao in view of Ventzek and Tokashiki to allow adjusting the plasma state including the center-to-edge spatial plasma distribution, and obtain improved control over substrate processing.
Further, claim limitation “the sum of lengths of the first and second durations ranges from about 0.33 µs to about 10 µs” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation” (relevant case law already cited above).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2019/0148113){hereinafter Zhao} in view of Ventzek et al (US 2020/0058470){hereinafter Ventzek} and Tokashiki (US 2012/0052689).
Regarding Claim 20: A semiconductor processing apparatus comprising: 

a lower electrode 701 (LEL – 0041) located inside the process chamber, the lower electrode having a top surface on which a substrate 702 is loaded (Fig. 7); 
an upper electrode (UEL – Figs. 7, 9A and at least 0041) disposed above the lower electrode; 
a first power generator 710 (first signal generator – Fig. 7 and 0033) configured to provide a radio-frequency RF sinusoidal signal 501 (Fig. 5A) to the lower electrode, the RF sinusoidal signal turned off during a first duration and turned on during a second duration (as seen in Fig. 5A); 
a second power generator 720 (second signal generator – 0033) configured to provide a non-sinusoidal (square) signal 602 (Figs. 5A, 6A and 0028, 0030) to the lower electrode, square wave signal being a first voltage (bottom amplitude of 602 – Fig. 6A) during a third duration (pulse 615-pulse width – Fig. 6A) and being a reference voltage (top of the pulse 602) higher than the first vo1tage during a fourth duration (610- Fig. 6A); and 
a direct-current (DC) power generator configured to provide a DC bias to the upper electrode (0041).
Zhao do not explicitly teach wherein the DC bias is lower than the reference voltage, 
wherein the first power generator is configured to provide the reference voltage to the lower electrode during the first duration and provide the RF sinusoidal signal to the lower electrode during the second duration, 
wherein the first duration is synchronous with the third duration and a length of the first duration is the same as a length of the third duration, and 

Ventzek teach a plasma apparatus comprising:
a first power generator 201 (SP control path – Fig. 2 and 0054) configured to provide a radio-frequency RF sinusoidal signal 11 (SP pulse 11 - Figs. 5-7 and 0077) to the lower electrode, the RF sinusoidal signal turned off during a first duration (corresponding to period of pulse width 7 - Fig. 5) and turned on during a second duration (corresponding to period of pulse width 3 – Fig. 5); 
a second power generator 201 (BP control path – 0057) configured to provide a square wave signal 12 (BP pulse 12 - Figs. 5-7) to the lower electrode, square wave signal being a first voltage (negative amplitude of BP pulse 12 – Fig. 5) during a third duration (corresponding to period of pulse width 7 - Fig. 5) and being a reference voltage (0 V – Fig. 5) higher than the first vo1tage during a fourth duration (corresponding to period of pulse width 3  – Fig. 5); and 
wherein the first power generator 201 is configured to provide the reference voltage (0 V) to the lower electrode during the first duration (Fig. 5) and provide the RF sinusoidal signal to the lower electrode during the second duration (as seen from Figs. 5-7), 
wherein the first duration (off period of pulse 11 – Fig. 5) is synchronous with the third duration (on period of pulse 12 – Fig. 5 with low/negative voltage), and 
wherein the RF sinusoidal signal 11 turned off when the square wave signal 12 has the first voltage (Fig. 5). Ventzek also teach an embodiment where first duration (viz. off period of source pulse 311 – Fig. 3, upper diagram) is the same length as a third duration (viz. period of a bias pulse 312 – Fig. 3 and 0071).

Further it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the lengths of first and third durations in view of teaching by Ventzek in the apparatus of Zhao to obtain improved control of ion angular distribution and ion energy for high aspect ratio etching (0030, 0071 – Ventzek). 
Zhao in view of Ventzek do not explicitly teach the DC bias is lower than the reference voltage.
Further, Tokashiki also teach a controller 128 (control unit – 0079) that in combination with a matching unit enables to pulse modulate the first and second high frequency power signals from the respective sources 121 and 122, and to apply the pulse modulated high frequency power signals to the lower electrode 112 (0038). Tokashiki also teach that a DC (direct current) supply unit 126 is responsive to a control unit 128 to supply a pulsed negative DC voltage to the second electrode 114. In the example of the present embodiment, the pulsed negative DC voltage transitions (pulses) between a LOW negative voltage and a HIGH negative voltage (0039). Tokashiki additionally teach that the control unit 128 may be an electronic circuit that applies a ON/OFF (1-bit) control signal to the matching unit 123, and a LOW/HIGH (1-bit) control signal to the DC supply unit 126 (0040). Tokashiki further teach that method of invention includes decreasing a positive charge within the chamber by increasing the magnitude of the negative DC voltage during at least a portion of an overlapping pulse-off period of the first and second 
It would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the DC bias with respect to the reference voltage in view of teaching by Tokashiki in the apparatus of Zhao in view of Ventzek to enable reduce positive charge in the substrate and provide improved quality of substrate processing.
Further claim limitations “the high-frequency signal turned off during a first duration and turned on during a second duration”, “the low-frequency signal turned on during a third duration and turned off during a fourth duration “, “the DC bias is lower than the reference voltage”, are functional limitations and since the apparatus of Tokashiki in view of Ranjan teach all limitations of the claim, the same is considered capable of meeting the functional limitations (relevant case law already cited above).
Response to Arguments
Applicant’s arguments filed 09/10/2021 with respect to claim(s) 1, 14, 20 have been considered but are moot because the new ground of rejection necessitated due to claim amendments. New references by Zhao and Ventzek when combined with previously cited Tokashiki ‘689 (presently referred to as Tokashiki) are considered to teach limitations of amended claims 1, 14, 20 including the limitation pertaining to square wave signal, as explained above. Balance claims have also been rejected as detailed above. Applicant’s arguments regarding Tokashiki et al (US 2016/0064194) are moot since the reference has not been cited in the current rejections. Further, response to applicant’s arguments is given hereunder.
i) Further, applicant gas argued (page 19) that Tokashiki ‘689 fails to teach or render obvious “a second power generator configured provide, over a second cycle, a square wave 
Examiner respectfully responds that as noted above claim 14 is now rejected by combination of Zhao in view of Venzek and Tokashiki, due to claim amendment, and the above referred limitations is taught by Ventzek (as detailed under claim rejection). 
ii) Applicant has also argued (page 22) that “Tokashiki ‘689 also does not teach claim 20 limitation that the RF sinusoidal signal turned off when the square wave signal has the first voltage [lower than the reference voltage],” as now recited in claim 20. In addition, Tokashiki ‘689 does not show that a length of the Period 2(n) of the second high frequency power (which the Examiner interpreted as the first duration) is the same as a length of the Period 1(n) of the first high frequency power (which the Examiner interpreted as the third duration). 
Examiner respectfully responds that as noted above claim 20 is now rejected by combination of Zhao in view of Venzek and Tokashiki, due to claim amendment, and the above referred limitations is taught by Ventzek (Fig. 5){as detailed under claim rejection}. Additionally, Ventzek also teach lengths of first and third durations being equal (Fig. 3 and 0071), as also explained above under claim rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokashiki (US 2019/0198333) teach a plasma apparatus and disclose use of low frequency power having a non-sinusoidal waveform (e.g. square waveform 350 – Fig. 6) applied ). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716